Citation Nr: 0013300	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  98-17 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle sprain, to include arthritis in the left ankle.

2.  Entitlement to service connection for asteatotic eczema 
of the lower legs.

3.  Entitlement to service connection for a callus of the 
left foot.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1971 and 
January 1978, and from June 1984 to January 1998.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  Degenerative joint disease was diagnosed in the left 
ankle in November 1998, within one year after separation from 
the second period of active service.

2.  Asteatotic eczema was first manifest in service.

3.  The appellant does not currently have a callus on his 
left foot.


CONCLUSIONS OF LAW

1.  Arthritis in the left ankle is presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

2.  Asteatotic eczema was incurred in service.  38 U.S.C.A. 
§ 1110 (West 1991).

3.  The claim for service connection for a left foot callus 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

Service connection may be granted for arthritis when the 
disease is manifested to a compensable degree within one year 
following service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1999).  Evidence which may be considered in rebuttal 
of service incurrence of a chronic disease will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would in sound medical reasoning and in the 
consideration of all the evidence of record, support a 
conclusion that the disease was not incurred in service.  
38 C.F.R. § 3.307(d) (1999).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant did not serve in combat and has not alleged 
that any disability was incurred in combat, therefore the 
provisions of 38 U.S.C.A. § 1154 (West 1991) do not apply.

The appellant had two periods of service, from 1971 to 1978, 
and from 1984 to 1998.  There is no entrance examination of 
record for the first period of service.  In June 1974, the 
appellant complained of a pruritic rash on his arms and legs.  
Soap and water dermatitis was diagnosed.  

On February 11, 1976 the appellant twisted his left ankle.  
On examination there was swelling and tenderness.  There was 
no evidence of fracture on X-ray and left ankle sprain was 
diagnosed.  Orthopedic examination the next day noted 2-3+ 
swelling with tenderness.  A sprain was diagnosed and a 
shortleg cast was applied.  The day after the cast was 
removed in March 1976, the appellant complained of pain in 
the left ankle with walking.  There was swelling and 
tenderness and status-post sprain was diagnosed.  In May 1976 
he was still wrapping the ankle with an ace bandage and his 
profile was continued for another week.  In June 1976 he 
complained of persistent pain in the left foot.  A further 
orthopedic evaluation noted that the appellant was still 
having pain, but the examination was said to be unremarkable 
and no treatment was recommended.

In August 1977, a physical examination revealed a tender mass 
on the dorsum of the foot that was felt to be a callus.  The 
note references both the right and left foot.

The December 1977 separation examination indicated a normal 
condition of the feet, skin and lower extremities.

A VA examination was conducted in April 1978.  His skin was 
firm, smooth, warm and elastic.  There were no eruptions, no 
petechia, no undue sensitivity, regular hair distribution, no 
striae, turgor, no myxedema, no excess sweating, and good 
pigmentation throughout.  He had good balance with no limp.  
There was no swelling, redness or tenderness of any joint.  
There was no Achilles or bursal tenderness.  There was free 
range of motion in the major joints.

A periodic service examination in May 1981 noted a normal 
condition of the feet, skin and lower extremities.  The 
appellant denied skin diseases, foot trouble, lameness, 
arthritis, or bone or joint deformity.  

His skin, feet and lower extremities were normal on the 
entrance examination to the second period of active service 
in May 1984.  He denied skin diseases, foot trouble, 
lameness, arthritis, or bone or joint deformity.  A periodic 
examination in April 1988 noted a normal condition of the 
feet, skin and lower extremities.  The appellant denied skin 
diseases, foot trouble, lameness, arthritis, or bone or joint 
deformity.  His skin, feet and lower extremities were normal 
in a deployment examination in March 1991.  He denied skin 
diseases, foot trouble, lameness, arthritis, or bone or joint 
deformity.  On examination in May 1991 his skin, feet and 
lower extremities were normal.  The appellant denied skin 
diseases, lameness, arthritis, or bone or joint deformity.  
In an April 1993 examination, his skin, feet and lower 
extremities were normal.  He denied skin diseases, foot 
trouble, lameness, arthritis, or bone or joint deformity.

An exercise stress test in October 1993 was stopped secondary 
to leg fatigue.  In November 1993 the appellant complained of 
left calf pain, and an Achilles tendon tear was questioned.

A Persian Gulf Registry examination was conducted in March 
1994.  The appellant complained of a rash on his legs and a 
round bald spot where his hair fell out.  He had pain in the 
medial aspect of his left lower leg.  On examination the skin 
had flaking patches about 5x6 cm. on the anterior aspect of 
his right shin.  It was an otherwise fairly normal 
examination.  Further dermatological evaluation in May 1994 
revealed that the appellant had dermatitis between some of 
his toes.  There was also some on his feet, right ankle and 
lower lateral right leg.  There were photocopies of pictures 
associated with the claims folder.  

At his retirement examination in October 1997, his skin, 
feet, and lower extremities were normal.  The appellant 
complained of skin disease and foot trouble, and denied 
lameness, arthritis, or bone or joint deformity.  The 
examiner failed to comment on these complaints and did not 
refer to them in the significant findings section.

A VA dermatology examination was conducted in March 1998.  
The appellant had asteatotic eczema of the lower legs.  There 
was some post-inflammatory hyperpigmentation changes where 
some of the lesions were.  The appellant indicated that the 
lesions might itch, but not necessarily.  There was slight 
tinea pedis on the bottom of his feet.  The appellant 
indicated the skin problems began in 1991.  Color photographs 
accompanied the examination.

On a separate VA examination in March 1998, the appellant 
made complaints referable to the right ankle.  There was no 
swelling in either ankle.  Dorsiflexion in the left ankle was 
to 20 degrees, and plantar flexion was to 30 degrees.  
Inversion and eversion were within normal limits without any 
discomfort.  The appellant did not complain of any problems 
with his left foot or left ankle, and even upon asking, he 
denied any problems with his left lower extremity.

In July 1998, a corn was removed from his left 5th toe.  In 
October 1998 there was a lesion on the 5th proximal 
interphalangeal joint with soft tissue and a keratotic lesion 
on the 5th left toe that debrided.  

In November 1998 the appellant complained of ankle pain.  His 
chronic pain was said to be secondary to degenerative joint 
disease.  Podiatry notes in January 1999 reference 
hyperkeratotic lesions on the left 5th toe that were 
debrided.  In February 1999 he was diagnosed with left ankle 
pain secondary to degenerative joint disease.  In May 1999, 
the appellant indicated that his activity was limited by 
severe left ankle pain that almost prevented weight bearing.  
He had a remote history of ankle trauma but none recently.  
It was said to probably be osteoarthritis in the left ankle.  
In another May 1999 note, the range of motion in the left 
ankle was decreased and motor and sensory function was 
grossly intact.

The appellant testified before the RO in June 1999.  He first 
developed a rash in 1990 in Saudi Arabia.  He was not treated 
because he wanted to come home.  He still had the rash when 
he came home.  He was given ointment by the VA and it would 
go away and come back.  It still came and went.  He was 
unsure of the dates he had been treated for the rash.  The 
callus on his left foot was gone.  He was seen in service for 
it and they would cut it out and it would come back, but he 
had no problem with it now.  He had problems with both 
ankles.  His left ankle was sprained in service.  He was 
treated but continued to have problems with the left ankle.  
He had been on profile for the left ankle since 1990 or 1991.  
It started hurting in Saudi Arabia, but his unit had informed 
him that all those records were gone.  He used a cane because 
of his left ankle.  His ankle would swell up and he was told 
he has arthritis in it.  He could not complete the treadmill 
stress test because of his ankle.  


Residuals of a Left Ankle Sprain

The appellant's claim for service connection for residuals of 
a left ankle sprain to include arthritis in the left ankle is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, he has presented a claim that is 
plausible.  There is evidence of an inservice left ankle 
sprain and post-service diagnosis of degenerative joint 
disease in the left ankle within one year from separation 
from service.

The RO has met its duty to assist the appellant in the 
development of his claim under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from every identified treatment 
source and VA examinations were conducted.  At the time of 
the RO hearing, the file was held open for 60 in order to 
give the appellant time to submit any additional medical 
evidence that might support his claims.  Furthermore, there 
is no indication from the appellant or his representative 
that there is outstanding evidence which would be relevant to 
this claim.

The appellant separated from his second period of service in 
January 1998.  Complaints of ankle pain were attributed to 
degenerative joint disease which was diagnosed in November 
1998, less than one year after separation.  The Board notes 
that the left ankle was not specifically identified in this 
November 1998 note, however, subsequent medical documentation 
confirms that degenerative joint disease is present in the 
left ankle, and in testimony the appellant has asserted that 
both ankles are painful.  It is clear to the Board then, that 
the diagnosis of degenerative joint disease made in November 
1998 was referable to the left ankle as well as the right.

It is the intent of the schedule to recognize periarticular 
pathology productive of painful motion as entitled to at 
least the minimum compensable rating for that joint.  
38 C.F.R. § 4.59 (1999).  Therefore, the Board finds that 
arthritis was manifest in the left ankle to a degree of 10 
percent or more within the first year after separation from 
the second period of service, and the appellant is entitled 
to a presumption of service incurrence for arthritis in the 
left ankle.

Competent medical evidence that rebuts this presumption is 
not of record.  A left ankle sprain was documented in service 
and the appellant had pain thereafter documented for four 
months.  May 1999 notes indicated a history of remote ankle 
trauma with no recent trauma.  The Board is aware that 
arthritis was not identified at the retirement examination 
and that the appellant denied any left ankle complaint in 
March 1998 which was shortly after retirement.  However, this 
evidence does not rebut the finding that degenerative joint 
disease was diagnosed in the left ankle within one year after 
separation from service.  No competent evidence has been 
presented to indicate that arthritis/degenerative joint 
disease is not present in the left ankle.  No competent 
medical evidence has been submitted that rebuts the 
presumption of service incurrence, therefore connection for 
left ankle arthritis is warranted.  38 C.F.R. §§ 3.307(d), 
3.309 (1999).



Asteatotic Eczema of the Lower Legs

The claim for service connection for asteatotic eczema of the 
lower legs is well grounded, in that he has presented a claim 
that is plausible.  Asteatotic eczema has been diagnosed 
post-service on the legs and dermatitis was diagnosed in 
service on the right leg.  

The RO has met its duty to assist the appellant in the 
development of his claim under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from every identified treatment 
source and VA examinations were conducted.  At the time of 
the RO hearing, the file was held open for 60 in order to 
give the appellant time to submit any additional medical 
evidence that might support his claims.  Furthermore, there 
is no indication from the appellant or his representative 
that there is outstanding evidence which would be relevant to 
this claim.

The Board proceeds to a merits determination.  Initially, the 
Board notes that it views the issue of well-groundedness in a 
vacuum.  When determining whether a claim is well grounded, 
the evidence submitted in support of the claim must be 
accepted as true; however, once well-groundedness is 
established, the weight and credibility of the evidence must 
be assessed.  Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  When all the evidence is assembled, the 
determination must be made as to whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Soap and water dermatitis on the appellant's arms and legs 
was diagnosed in June 1974.  The Board concludes that this 
dermatitis was acute and resolved as it was not indicated 
after that first complaint and his separation examination in 
December 1977 indicated a normal condition of the skin. 

The appellant's skin was normal upon reentry into the second 
period of service based on the entrance examination in May 
1984.  Flaking patches were identified on his right leg in 
March 1994.  Further evaluation in May 1994 indicated 
dermatitis that was present on the right leg, right ankle and 
feet.  At the time of his retirement examination in October 
1997, his skin was normal, however the examiner did not 
comment on his complaint of a medical history of skin 
disease.  Asteatotic eczema was diagnosed in March 1998.  The 
examiner also noted the presence of hyperpigmentation changes 
from prior lesions.

The appellant has testified that he had the onset of skin 
problems in service in 1990.  He also testified that the rash 
came and went.  Lay testimony is competent only when it 
regards features or symptoms of injury or illness, but may 
not be relied upon for establishing a medical diagnosis, be 
that a current diagnosis or one linking a current disability 
to service.  Layno v. Brown, 6 Vet. App. 465. 469-70 (1994).  
Therefore, this appellant is competent to note the date of 
onset of the skin rash of which he complains, as well as its 
presence or absence, although he is not competent to diagnose 
it.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Therefore, the Board is faced with competent evidence of the 
onset of a skin rash on the lower extremities in service, a 
diagnosis of dermatitis on the right leg in service, a normal 
skin examination in October 1997 and a diagnosis of 
asteatotic eczema on the lower legs within 5 months after the 
October 1997 examination.  In addition, there is competent 
testimony that the condition has periods of exacerbation and 
remission, which would explain its absence on examination in 
October 1997.  There was objective evidence of 
hyperpigmentation scarring from prior outbreaks, which 
further confirms the cyclic nature of the condition as well 
as its occurrence prior to its diagnosis in March 1998.  The 
only conflict in the evidence that must be considered by the 
Board is that the skin rash in service was diagnosed as 
dermatitis, and the post-service rash in approximately the 
same location at least in part, was diagnosed as asteatotic 
eczema.  However, the term "dermatitis" is a generic term 
for a plethora of conditions evidenced by inflammation of the 
skin.  Dorland's Illustrated Medical Dictionary 447 (28th ed. 
1994).  "Asteatosis" refers to any disease characterized by 
persistent fine dry scaling.  Dorland's Illustrated Medical 
Dictionary 150 (28th ed. 1994).  Flaking patches on the right 
leg were noted in service in the March 1994 examination.  
Therefore, the Board concludes that the skin rash on the legs 
identified in service (dermatitis) is the same skin rash 
diagnosed more particularly post-service (asteatotic eczema), 
and therefore service connection for asteatotic eczema is 
warranted.  

When the Board, in a decision, addresses a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, in light of the grant of service 
connection, the Board concludes that the appellant has not 
been prejudiced by this decision.


Callus of the Left Foot

The appellant testified that the callus on his left foot is 
gone and that he has no problem with it now.  Service medical 
records revealed that the appellant underwent debridement of 
a corn or keratic lesion on the 5th left toe in service in 
January 1999.

A service-connection claim generally must be accompanied by 
evidence that establishes that the claimant currently has 
the claimed disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Absent proof of a present disability 
there can be no valid claim.  A medical examination or other 
medical evidence that shows that the veteran currently 
suffers from a claimed disability is a fundamental 
prerequisite for establishing service connection.  The 
appellant has testified that he no longer has a callus on 
his left foot.  The appellant as a lay person is competent 
to note the presence or absence of an external lesion.  
Therefore, competent testimony that there is no current 
disability has been presented and the claim is not well 
grounded.

When the veteran has not met this burden, VA has no further 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with another medical 
examination.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Although when a claim is not well grounded VA does 
not have a statutory duty to assist a claimant in developing 
facts pertinent to the claim, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his or her application.  This obligation depends on 
the particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Here, the VA fulfilled its 
obligation under section 5103(a) in the Statement of the Case 
issued in October 1998 and the Supplemental Statements of the 
Case issued in December 1998 and March 1999.  Furthermore, in 
the hearing before the Board, the appellant and his 
representative were advised of the need for evidence to 
support the claim and given 60 additional days to submit it.  
In this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence that may exist or could be obtained).  See 
also Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty 
attaches only where there is an incomplete application that 
references other known and existing evidence that pertains to 
the claim under consideration) and Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim).

Finally, because the Board will not reach the merits of the 
appellant's claim, the Board need not address the appellant's 
argument as to the application of the benefit-of-the-doubt 
rule.  See Martinez v. Brown, 6 Vet. App. 462, 464 (1994) 
("in the context of a well grounded claim, the benefit[-
]of[-]the[-]doubt doctrine applies to the adjudication of the 
merits of a claim"); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).



ORDER

Service connection for arthritis in the left ankle is 
granted.  Service connection for asteatotic eczema is 
granted.  Service connection for a callus of left foot is 
denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

